DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10–19 of US Patent No. 10,531,176. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10-19 of US Patent No. 10,531,176 disclose every limitation of claims 1-10 in the instant application.
Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–3 of US Patent No. 10,531,176. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–3 of US Patent No. 10,531,176 disclose every limitation of claims 11-13 in the instant application.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of US Patent No. 10,136,210. Although the claims at issue claim 10 of US Patent No. 10,136,210 disclose every limitation of claim 14 in the instant application.
For Example see below:
Instant Application
US Patent No. 10,531,176
1. An assembly, comprising: a headband comprising a first mount; an earpiece comprising a second mount and an electroacoustic speaker, wherein the second mount comprises a circumferential mounting surface; and an elastomeric grommet flexibly connecting the band to the earpiece, wherein the elastomeric grommet is positioned intermediate the first mount and the second mount, wherein the elastomeric grommet comprises an inner mounting surface, and wherein the inner mounting surface is positioned around the circumferential mounting surface to connect the elastomeric grommet to the earpiece.
10. An assembly, comprising: a headband comprising a first mount; an earpiece comprising a second mount and an electroacoustic speaker, wherein the second mount comprises a circumferential mounting surface; and an elastomeric grommet flexibly connecting the headband to the earpiece, wherein the elastomeric grommet is positioned intermediate the first mount and the second mount, wherein the elastomeric grommet comprises an inner mounting surface and an annular shape forming an axial passage through the elastomeric grommet, and wherein the second mount extends into the axial passage and the inner mounting surface is positioned around the circumferential mounting surface to radially align the first mount and the second mount and connect the elastomeric grommet to the earpiece.
An assembly, comprising: an earpiece comprising an acoustic element; and an integrally-formed subassembly, comprising: a band; and an elastomeric member, wherein the elastomeric member is positioned at least partially around at least a portion of the earpiece, and wherein the elastomeric member is coupled to the earpiece without additional fasteners.
1. An assembly, comprising: an earpiece comprising an acoustic element and a first mount; and an integrally-formed subassembly, comprising: a band comprising a second mount; and an elastomeric member, wherein an axial passage is defined through the elastomeric member, and wherein a portion of the earpiece extends into the axial passage to radially align the first mount and the second mount and couple the elastomeric member to the earpiece without additional fasteners.

And furthermore:
Instant Application
US Patent No. 10,136,210
14. An assembly, comprising: a band comprising a first end portion and a second end portion; a first earpiece comprising a first electroacoustic speaker and a first annular mounting surface; a second earpiece comprising a second electroacoustic speaker and a second annular mounting surface; a first elastomeric grommet flexibly connecting the first end portion of the band to the first earpiece, wherein the first elastomeric grommet comprises a first inner mounting surface, and wherein the first inner mounting surface is positioned around the first annular mounting surface to connect the first elastomeric grommet to the first earpiece; and a second elastomeric grommet flexibly connecting the second end portion of the band to the second earpiece, wherein the second elastomeric grommet comprises a second inner mounting surface, and wherein the second inner mounting surface is positioned around the second annular mounting surface to connect the second elastomeric grommet to the second earpiece.
An assembly, comprising: a band comprising a first end portion and a second end portion; a first earpiece comprising a first electroacoustic speaker and a first annular mounting surface comprising a first notched profile; a second earpiece comprising a second electroacoustic speaker and a second annular mounting surface; a first elastomeric grommet flexibly connecting the first end portion of the band to the first earpiece, wherein the first elastomeric grommet comprises a first inner mounting surface comprising a second notched profile, wherein the first inner mounting surface is positioned around the first annular mounting surface to connect the first elastomeric grommet to the first earpiece, and wherein the second notched profile corresponds to the first notched profile to prevent rotation of the first elastomeric grommet relative to the first earpiece; and a second elastomeric grommet flexibly connecting the second end portion of the band to the second earpiece, wherein the second elastomeric grommet comprises a second inner mounting surface, and wherein the second inner mounting surface is positioned around the second annular mounting surface to connect the second elastomeric grommet to the second earpiece.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 is rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (GB 2512105 A) in view of Mickelson et al. (US 6229901 B1).

Consider claim 11,  Warren discloses an assembly (headphone 10, see FIG.1-2), comprising: an earpiece comprising an acoustic element (speaker unit not shown, see page 7, line 6); and an integrally-formed subassembly, comprising: a band (12); and 
an elastomeric member (24), but fails to discloses wherein the elastomeric member is positioned at least partially around at least a portion of the earpiece, and wherein the elastomeric member is coupled to the earpiece without additional fasteners.  Mickelson (FIG.4) discloses elastomeric member (22) is positioned at least partially around at least a portion (21) of the earpiece (12), and wherein the elastomeric member is coupled to the earpiece without additional fasteners (see col 3 line 65- col 4 line 5). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize and to integrate the teaching of Mickelson with the assembly of Warren for the purpose of providing comfort on a variety of users (see col 4 line 3).

Consider claim 12, Warren discloses wherein the elastomeric member is snap-fit around the portion of the earpiece (see col 3 line 65- col 4 line 5 of Mickelson).  

Consider claim 13, Warren discloses the assembly of Claim 11 in view of Mickelson, wherein the elastomeric member is comprised of a material selected from a group consisting of thermoplastic elastomer and silicone (see page 9, line 3), wherein the band is comprised of a material selected from a group consisting of metal and plastic (rigid material, see page 7, line 6), and wherein the earpiece is comprised of a material selected from a group consisting of metal and plastic (rigid plastic, see page 7, line 6).

Consider claim 14, Warren discloses an assembly (headphone 10, see FIG.1-2), comprising: a band (12) comprising a first end portion and a second end portion (each end portion of band 12); a first earpiece (16) comprising a first electroacoustic speaker and a first annular mounting surface; a second earpiece (16) comprising a second electroacoustic speaker and a second annular mounting surface; a first elastomeric grommet (24) flexibly connecting the first end portion of the band to the first earpiece, and a second elastomeric grommet (24) flexibly connecting the second end portion of the band to the second earpiece, but fails to discloses disclose the first and the second elastomeric grommet comprises a second inner mounting surface, and wherein the first and the second inner mounting surface is positioned around the first and second annular mounting surface to connect the second elastomeric grommet to the first and the second earpiece. Mickelson (FIG.4) discloses the first and the second elastomeric grommet (22) comprises a second inner mounting surface (18), and wherein the first and the second inner mounting surface is positioned around the first and second annular mounting surface to connect the second elastomeric grommet to the first and the second earpiece (12, see col 3 line 65- col 4 line 5). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize and to integrate the teaching of Mickelson with the assembly of Warren for the purpose of providing comfort on a variety of users (see col 4 line 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651